DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 7/03/2018, in which claims 1-26 are currently pending. The application Claims Priority from Provisional Application 62539684, filed 08/01/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 7/31/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
4- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5- Claims 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

-As to claims 7, 12, 20 which read “using at least one of the relative and/or absolute amplitudes of the first and second light signals”, the underlined clauses appear to present antecedence issues.
Claims 8-11, 13-19 and 21-26 are similarly rejected by virtue of their dependence on claim 7, claim 12 and claim 20, respectively.

-As to claim 10 which reads “further comprising the step of combining the first and second signals”, the underlined clauses appear to present antecedence issues.
Claims 11 is similarly rejected by virtue of their dependence on claim 10.

-As to claims 11, 24, which read “herein the detected first and second signals are phase-sensitive”, are found unclear as the Examiner cannot construe the concept of “signals” that are phase sensitive. This concept does not seem to be common. Unless the Applicants are using their lexicographer rights to introduce a new concept in the art, which has not been found explained in the instant Specification, it is recommended to amended the claims and use “phase sensitive detector(s)/detection” to introduce this first and second signals. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


7- Claims 1-3, 5-6 and 7-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kinast (US Patent 5995858, cited by Applicants).

As to claims 1-3, 5-6 and 7-11, Kinast teaches an apparatus, and its method of use of claim 7, for interrogating a media to be analyzed (Figs. 2-4 and Abstract), comprising: an emitter assembly configured to emit light toward a media, the emitter assembly having a first emitter source configured to emit a first light signal and a second emitter source configured to emit a second light signal (Fig. 4, Col. 4 ll. 10-11; 54/56 with corresponding electronics), the first and second light signals being transmitted through the media in phase quadrature (Col. 4 ll. 10-11 and Col. 8 ll. 19-41); and a detector assembly (58 and corresponding electronics) configured to detect the first and second light signals transmitted through the media, and further being configured to resolve a relative or absolute amplitude of each of the first and second light signals (Col. 4 ll. 15-26; Col. 10 l. 60 -Col. 11 l. 14); and a processor configured to process the detected signal to identify a property of the media using at least one of the relative or absolute amplitudes of the first and second light signals (Col. 4 l. 58-Col. 5 l. 2); (Claims 2, 9) wherein the first and second light signals are transmitted at a common frequency (abstract, Col. 3 ll. 58-61 for ex.); (Claims 3, 10) where in the emitter assembly comprises an optics assembly configured to combine the first and second light signals so as to form a combined signal to be transmitted through the media (Fig. 4, dotted box and Col. 7 ll. 42-45); (Claims 5, 11) wherein the detector assembly includes a phase-sensitive detector (Fig. 4, Col. 7 l. – Col. 8 l. 65; module 40/58/62/66/68); (claim 6) further comprising a plurality of emitter assemblies and detector assemblies, forming a plurality of emitter-detector pairs, wherein the emitters transmit signals with orthogonal frequency relationships (Col. 8 ll. 19-45; each light source is paired with its respective detector/Demod module, in an orthogonal 90 degrees phase relationship); (Claim 8) wherein transmitting a first light signal and a second light signal further comprises transmitting a first light signal and a second light signal at different wavelengths (Fig. 4; IR and red LEDs are used).  


Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 4, 12-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kinast in view of Mumma al. (US patent 3031077, cited by Applicants).

As to claim 4, Kinast teaches an apparatus according to Claim 3.
Kinast does not teach expressly wherein the optics assembly comprises a dichroic mirror.  
However, in a similar field of endeavor of optical measurements on eggs, Mumma teaches methods and apparatus for detecting blood in eggs (Col. 10-12 and Figs. 1-3) wherein the optics assembly (along both path lengths through 35 and 36) comprises a dichroic mirror (37); (Col. 4 ll. 15-40).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Kinast in view of Mumma’s suggestions so that the optics assembly comprises a dichroic mirror, with the advantage of effectively combining a measuring and reference light beams along a single path and optimizing their measurements. 

As to claims 12, 20, Kinast teaches an apparatus, and its method of use of claim apparatus for non-invasively identifying a present condition of living sample, the apparatus comprising: an emitter assembly configured to emit light toward a sample, the emitter assembly having a first emitter source configured to emit a first light signal and a second emitter source configured to emit a second light signal, the first and second light signals being transmitted through the sample in phase quadrature; and  30a detector assembly configured to detect the first and second light signals transmitted through the sample, and further being configured to resolve a relative amplitude of each of the first and second light signals; and a processor configured to process the detected first and second light signals to identify a present condition of the sample using at least one of the relative or absolute amplitudes of the first and second light signals (see rejection of claims 1 and 7).
	Kinast does not teach expressly the sample as an egg.
However, in a similar field of endeavor of optical measurements, Mumma teaches methods and apparatus for detecting blood in eggs (Col. 10-12 and Figs. 1-3) wherein the sample is eggs (E).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Kinast in view of Mumma’s suggestions so that the target sample is an egg, with the advantage of effectively and industrially measure the egg fetal status and/or health (Col. 1 ll. 10-47). 

As to claims 13, 21, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast teaches wherein the first light signal is emitted at a first wavelength and the second light signal is emitted at a second wavelength different than the first wavelength (See rejection of claim 8).
  
As to claims 14, 22, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 13 and 21.
Moreover, Kinast suggests wherein the first emitter source is configured to emit light in the range of about 780 - 830 nanometers, and the second emitter source is configured to emit light in the range of about 850 - 940 nanometers (Col. 14 ll. 1-8; red and IR light source are used and their range overlaps with the claimed ranges; since it has been held that In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990))).  

As to claims 15, 23, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast teaches wherein the first and second light signals are transmitted at a common frequency (see rejection of Claim 2).  

As to claims 16, 24, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast teaches wherein the detector assembly includes a phase-sensitive detector (see rejection of claim 5).  
As to claim 19, the combination of Kinast and Mumma teaches the apparatus according to Claim 12.
Moreover, Kinast teaches further comprising a plurality of emitter assemblies and detector assemblies, forming a plurality of emitter-detector pairs, wherein the emitters transmit signals with orthogonal frequency relationships (see rejection of claim 6).  

As to claim 17, 25, the combination of Kinast and Mumma teaches the apparatus  and method according to Claim 12 and 20.
The combination does not teach wherein the detected first and second light signals are processed and plotted on a polar coordinate system and assessed against threshold levels to determine the present condition of the egg.  
However data presentation in a polar coordinate system is a routine practice in data processing application, among the other  coordinate system representations and one with ordinary skill in the art would find it obvious to use it with similar expectations of advantages in terms of data visualization and analysis (See MPEP 2143 Sect. I. B-D), to facilitate the determination of the egg status as taught by Mumma. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of  Kinast and Mumma in view of general suggestions in data processing so that the detected first and second light signals are processed and plotted on a polar coordinate system and assessed against threshold levels to determine the present condition of the egg, with the advantage of effectively and practically measure the egg fetal status and/or health (Col. 1 ll. 10-47). 

As to claims 18, 26, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast and Mumma suggest wherein the detected first and second light signals are processed as a function of signal amplitude (modulation) indicative of a living embryo within the egg (Kinast Col. 4 ll. 58-67 for ex.: blood presence and oxygenation level detection; Mumma; Col. 1 ll. 38-47: blood detection inside the egg; which are both signals of living organisms, here embryo inside an egg.)
  


Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886